DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l) (1) - 706.02(l) (3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20  of U.S. Patent No. 9554129. Although the claims at issue are not identical, they are not patentably distinct from each other because all limitations recited in claims 1, 3-11 and 13-20 of the instant application are encompassed by limitations recited in claims 1-3, 6-8, 11-15, 18-26 and 30-36 of the patent U.S. 9554129. 
Instant Application
U.S. Patent No. 9554129B2
1. A method of processing video data, comprising:

determining, that a non-linear filtering operation is applied for a current video region of a video; 

generating at least one first filtering index for the current video region;

deriving a first filtering coefficient set based on the at least one first filtering index and at least one coefficient parameter syntax element; deriving a first clipping parameter set based on the at least one first filtering index and at least one filtering clipping syntax element; performing the non-linear filtering operation based on the first filtering coefficient set and the first clipping parameter set;

 and performing a conversion between the current video region and a bitstream of the video; wherein the at least one filtering clipping syntax element is present in the bitstream independently from values of the first filtering coefficient set, w

wherein the at least one filtering clipping syntax element and the at least one coefficient parameter syntax element are present in a same adaptive parameter set, and 


wherein the current video region includes a coding tree block or a slice.  
1. A method of processing video data, comprising:

 determining, that a non-linear filtering operation is applied for a current video region of a video; 

generating at least one first filtering index for the current video region; 

deriving a first filtering coefficient set based on the at least one first filtering index and at least one coefficient parameter syntax element; deriving a first clipping parameter set based on the at least one first filtering index and at least one filtering clipping syntax element; performing the non-linear filtering operation based on the first filtering coefficient set and the first clipping parameter set;

 and performing a conversion between the current video region and a bitstream of the video; wherein the coefficient parameter syntax element is present in the bitstream independently from values of the first filtering coefficient set.  

4. The method of claim 1, wherein the at least one filtering clipping syntax element and the at least one coefficient parameter syntax element are present in a same adaptive parameter set.

8. The method of claim 1, wherein the current video region includes a coding tree block or a slice.
2. The method of claim 1, wherein the at least one filtering clipping syntax element is present in the bitstream in case that at least one value of the first filtering coefficient set is zero.  
2. The method of claim 1, wherein the at least one filtering clipping syntax element is present in the bitstream in case that at least one value of the first filtering coefficient set is zero.  
3. The method of claim 1, wherein the at least one filtering clipping syntax element is present in the bitstream regardless of the values of the first filtering coefficient set.  
3. The method of claim 1, wherein the at least one filtering clipping syntax element is present in the bitstream regardless of the values of the first filtering coefficient set.  
4. The method of claim 1, wherein the at least one filtering clipping syntax element includes a clipping index.  
5. The method of claim 4, wherein the at least one filtering clipping syntax element includes a clipping index.  
5. The method of claim 1, wherein the at least one coefficient parameter syntax element includes a coefficient absolute value.  
6. The method of claim 4, wherein the at least one coefficient parameter syntax element includes a coefficient absolute value.  
6. The method of claim 1, wherein the at least one filtering clipping syntax element is coded with a fixed length of 2 bits and the at least one coefficient parameter syntax element is coded using Exponential-Golomb model with fixed order.  
7. The method of claim 4, wherein the at least one filtering clipping syntax element is coded with a fixed length of 2 bits and the at least one coefficient parameter syntax element is coded using Exponential-Golomb model with fixed order.  
7. (Original) The method of claim 1, wherein the at least one first filtering index is derived based on multiple sample differences in different directions.  
9. The method of claim 1, wherein the at least one first filtering index is derived based on multiple sample differences in different directions.  
8. (Original) The method of claim 7, wherein the current video region is split into multiple M*M video sub-region, and the multiple sample differences in different directions are derived for every M*M video sub-region, and wherein M is equal to 2 or 4.  
10. The method of claim 9, wherein the current video region is split into multiple M*M video sub-region, and the multiple sample differences in different directions are derived for every M*M video sub-region, and wherein M is equal to 2 or 4.  
9. (Original) The method of claim 8, wherein the multiple sample differences in different directions are derived based on 1: N subsampling rate, wherein N is great than 1.  
11. The method of claim 10, wherein the multiple sample differences in different directions are derived based on 1: N subsampling rate, wherein N is great than 1.
10. (Original) The method of claim 1, wherein the conversion includes encoding the current video region into the bitstream.  
 12. The method of claim 1, wherein the conversion includes encoding the current video region into the bitstream.
11. (Original) The method of claim 1, wherein the conversion includes decoding the current video region from the bitstream.  
 13. The method of claim 1, wherein the conversion includes decoding the current video region from the bitstream.
12. An apparatus for processing video data comprising a processor and a non-transitory memory with instructions thereon, wherein the instructions upon execution by the processor, cause the processor to: 

determine, that a non-linear filtering operation is applied for a current video region of a video;

 generate at least one first filtering index for the current video region; derive a first filtering coefficient set based on the at least one first filtering index and at least one coefficient parameter syntax element;

 derive a first clipping parameter set based on the at least one first filtering index and at least one filtering clipping syntax element; perform the non-linear filtering operation based on the first filtering coefficient set and the first clipping parameter set; and perform a conversion between the current video region and a bitstream of the video; 

wherein the at least one filtering clipping syntax element is present in the bitstream independently from values of the first filtering coefficient set, 

wherein the at least one filtering clipping syntax element and the at least one coefficient parameter syntax element are present in a same adaptive parameter set, and 

wherein the current video region includes a coding tree block or a slice.  
14. An apparatus for processing video data comprising a processor and a non-transitory memory with instructions thereon, wherein the instructions upon execution by the processor, cause the processor to: 

determine, that a non-linear filtering operation is applied for a current video region of a video;

 generate at least one first filtering index for the current video region; derive a first filtering coefficient set based on the at least one first filtering index and at least one coefficient parameter syntax element;

 derive a first clipping parameter set based on the at least one first filtering index and at least one filtering clipping syntax element; perform the non-linear filtering operation based on the first filtering coefficient set and the first clipping parameter set; and perform a conversion between the current video region and a bitstream of the video; 

wherein the coefficient parameter syntax element is present in the bitstream independently from values of the first filtering coefficient set.  

4. The method of claim 1, wherein the at least one filtering clipping syntax element and the at least one coefficient parameter syntax element are present in a same adaptive parameter set.

8. The method of claim 1, wherein the current video region includes a coding tree block or a slice.
13. The apparatus of claim 12, wherein the at least one filtering clipping syntax element is present in the bitstream in case that at least one value of the first filtering coefficient set is zero.  
15. The apparatus of claim 14, wherein the at least one filtering clipping syntax element is present in the bitstream in case that at least one value of the first filtering coefficient set is zero.  
14. The apparatus of claim 12, wherein the at least one filtering clipping syntax element is present in the bitstream regardless of the values of the first filtering coefficient set.  
16. The apparatus of claim 14, wherein the at least one filtering clipping syntax element is present in the bitstream regardless of the values of the first filtering coefficient set.  
15. (Original) The apparatus of claim 12, wherein the at least one filtering clipping syntax element includes a clipping index.  
5. The method of claim 4, wherein the at least one filtering clipping syntax element includes a clipping index.
16. (Original) The apparatus of claim 12, wherein the at least one first filtering index is derived based on multiple sample differences in different directions.  
9. The method of claim 1, wherein the at least one first filtering index is derived based on multiple sample differences in different directions.
17. A non-transitory computer-readable storage medium storing instructions that cause a processor to:

determine, that a non-linear filtering operation is applied for a current video region of a video; generate at least one first filtering index for the current video region; derive a first filtering coefficient set based on the at least one first filtering index and at least one coefficient parameter syntax element; 

derive a first clipping parameter set based on the at least one first filtering index and at least one filtering clipping syntax element; perform the non-linear filtering operation based on the first filtering coefficient set and the first clipping parameter set; and 

perform a conversion between the current video region and a bitstream of the video; wherein the at least one filtering clipping syntax element is present in the bitstream independently from values of the first filtering coefficient set, 

wherein the at least one filtering clipping syntax element and the at least one coefficient parameter syntax element are present in a same adaptive parameter set, and 


wherein the current video region includes a coding tree block or a slice.  
17. A non-transitory computer-readable storage medium storing instructions that cause a processor to:

 determine, that a non-linear filtering operation is applied for a current video region of a video; generate at least one first filtering index for the current video region; derive a first filtering coefficient set based on the at least one first filtering index and at least one coefficient parameter syntax element; 

derive a first clipping parameter set based on the at least one first filtering index and at least one filtering clipping syntax element; perform the non-linear filtering operation based on the first filtering coefficient set and the first clipping parameter set; and

 perform a conversion between the current video region and a bitstream of the video; wherein the coefficient parameter syntax element is present in the bitstream independently from values of the first filtering coefficient set. 

 4. The method of claim 1, wherein the at least one filtering clipping syntax element and the at least one coefficient parameter syntax element are present in a same adaptive parameter set.

8. The method of claim 1, wherein the current video region includes a coding tree block or a slice.
18. A non-transitory computer-readable recording medium storing a bitstream of a video which is generated by a method performed by a video processing apparatus, wherein the method comprises: 

determining, that a non-linear filtering operation is applied for a current video region of a video; generating at least one first filtering index for the current video region; deriving a first filtering coefficient set based on the at least one first filtering index and at least one coefficient parameter syntax element; 

deriving a first clipping parameter set based on the at least one first filtering index and at least one filtering clipping syntax element; performing the non-linear filtering operation based on the first filtering coefficient set and the first clipping parameter set; and 

generating a bitstream of the video based on the non-linear filtering operation; wherein the at least one filtering clipping syntax element is present in the bitstream independently from values of the first filtering coefficient set, 

wherein the at least one filtering clipping syntax element and the at least one coefficient parameter syntax element are present in a same adaptive parameter set, and



 wherein the current video region includes a coding tree block or a slice.  
17. A non-transitory computer-readable storage medium storing instructions that cause a processor to:



 determine, that a non-linear filtering operation is applied for a current video region of a video; generate at least one first filtering index for the current video region; derive a first filtering coefficient set based on the at least one first filtering index and at least one coefficient parameter syntax element; 


derive a first clipping parameter set based on the at least one first filtering index and at least one filtering clipping syntax element; perform the non-linear filtering operation based on the first filtering coefficient set and the first clipping parameter set; and

 perform a conversion between the current video region and a bitstream of the video; wherein the coefficient parameter syntax element is present in the bitstream independently from values of the first filtering coefficient set. 

 4. The method of claim 1, wherein the at least one filtering clipping syntax element and the at least one coefficient parameter syntax element are present in a same adaptive parameter set.

8. The method of claim 1, wherein the current video region includes a coding tree block or a slice.
19. (Original) The non-transitory computer-readable recording medium of claim 18, wherein the at least one filtering clipping syntax element is present in the bitstream in case that at least one value of the first filtering coefficient set is zero.  
19. The non-transitory computer-readable recording medium of claim 18, wherein the at least one filtering clipping syntax element is present in the bitstream in case that at least one value of the first filtering coefficient set is zero.  
20. The non-transitory computer-readable recording medium of claim 18, wherein the at least one filtering clipping syntax element is present in the bitstream regardless of the values of the first filtering coefficient set. 
20. The non-transitory computer-readable recording medium of claim 18, wherein the at least one filtering clipping syntax element is present in the bitstream regardless of the values of the first filtering coefficient set.  


Examiner notes that it is known in the art that video compression involves a complementary pair of systems, a compressor (encoder) and a decompressor (decoder). The encoder converts the source data into a compressed form occupying a reduced number of bits, prior to transmission or storage, and the decoder converts the compressed form back into a representation of the original video data by performing the reverse function of the encoder

Examiner Note
The Examiner would like to note that the method steps of claims 18-20 do not have to be given weight. Claim 18 recites “A non-transitory computer-readable recording medium storing a bitstream of a video which is generated by a method performed by a video processing apparatus, wherein the method comprises.” 
The claimed video processing apparatus, however, performs a method that has no definitive relationship with and is wholly separate from the non-transitory computer-readable recording medium being claimed. 

The claimed storage medium merely stores the data output from the method.  In other words, claim 18 is directed to a mere machine-readable medium storing data content (a bitstream generated by an method). 
Applicant has not used the standard CRM (computer readable media) claim formats of a) “a non-transitory computer-readable medium storing executable instructions that, when implemented by a processor, perform an encoding method [steps of encoding method]” or  a b) non-transitory computer readable medium storing instructions that, when executed by a computer, cause it to perform a specified method that was held to recite patent-eligible product under 35 USC 101 by In re Beauregard, 53 F.3d 1583 (Fed. Cir. 1995) and endorsed by the USPTO in 77 Fed. Reg. 74618 (Dec. 16, 2014), 2014 Interim Guidance on Patent Subject Matter Eligibility.
Such standard CRM claim formats that recite execution/implementation of a method are also not subject to a nonfunctional descriptive material claim interpretation because such a claimed media does not merely store output data but instead stores functional, method steps that have a functional relationship with the media. 
Applicant has deviated substantially from such standard-format CRM claims by positively reciting only the storing of a bitstream while the generation thereof by a “method performed by a video processing apparatus” is ancillary, occurs before the claimed storing by the medium, and does not require anything functional to occur in or to the medium besides mere storing. 
Under MPEP 2111.05(III), claim 18’s storage medium storing a bitstream is merely machine-readable media.  Furthermore, the Examiner finds that there is no disclosed or claimed functional relationship between a) the stored data (bitstream) and medium or b) the stored data (bitstream) and the process.  Instead, the medium is merely a support or carrier for the data being stored.  Therefore, the data stored and the way such data is generated should not be given patentable weight.  See MPEP 2111.05 applying In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994) and In re Ngai, 367 F.3d 1336, 70 USPQ2d 1862 (Fed. Cir. 2004). As such, claim 18 is subject to a prior art rejection based on any non-transitory computer readable medium.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 18-20 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Chong et al. (US 20130258049 A1), hereinafter referred to as Chong.
Regarding claim 1, Chong discloses a non-transitory computer-readable recording medium storing a bitstream of a video which is generated by a method performed by a video processing apparatus, wherein the method comprises:
determining, that a non-linear filtering operation is applied for a current video region of a video;
generating at least one first filtering index for the current video region;
deriving a first filtering coefficient set based on the at least one first filtering index and at least one coefficient parameter syntax element;
deriving a first clipping parameter set based on the at least one first filtering index and at least one filtering clipping syntax element;
performing the non-linear filtering operation based on the first filtering coefficient set and the first clipping parameter set; and
generating a bitstream of the video based on the non-linear filtering operation;
wherein the coefficient parameter syntax element is present in the bitstream independently from values of the first filtering coefficient set,
wherein the at least one filtering clipping syntax element and the at least one coefficient parameter syntax element are present in a same adaptive parameter set, and
wherein the current video region includes a coding tree block or a slice (See Chong, [0039] - a device may store instructions for the software in a suitable, non-transitory computer-readable medium and execute the instructions in hardware using one or more processors to perform the techniques of this disclosure)
Regarding claim 19, Chong discloses all the limitations of claim 18, and is analyzed as previously discussed with respect to that claim.
Furthermore, Chong discloses the non-transitory computer-readable recording medium of claim 18, wherein the at least one filtering clipping syntax element is present in the bitstream in case that at least one value of the first filtering coefficient set is zero (See Chong, [0039] - a device may store instructions for the software in a suitable, non-transitory computer-readable medium and execute the instructions in hardware using one or more processors to perform the techniques of this disclosure).
Regarding claim 20, Chong discloses all the limitations of claim 18, and is analyzed as previously discussed with respect to that claim.
Furthermore, Chong discloses the non-transitory computer-readable recording medium of claim 18, wherein the at least one filtering clipping syntax element is present in the bitstream regardless of the values of the first filtering coefficient set (See Chong, [0039] - a device may store instructions for the software in a suitable, non-transitory computer-readable medium and execute the instructions in hardware using one or more processors to perform the techniques of this disclosure).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for additional references. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABIO S LIMA whose telephone number is (571)270-0625.  The examiner can normally be reached on Monday through Friday, 7:30 AM - 4:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on (571)272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FABIO S LIMA/Primary Examiner, Art Unit 2486                                                                                                                                                                                                        	
	
	
	

	3